Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.678 Filed 06/23/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


NH LEARNING SOLUTIONS CORPORATION,
a Michigan corporation, and
5PNH HOLDING COMPANY, LLC,
a Texas limited liability company,,

                   Plaintiffs,                     Case No.: 2:20-cv-10904
v.                                                 Justice Hon. Linda V. Parker

NEW HORIZONS FRANCHISING GROUP, INC.,
a Delaware corporation,

                   Defendant.




                            REPLY IN SUPPORT OF

       MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY




4836-8488-1088.7
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.679 Filed 06/23/20 Page 2 of 9




                     MEMORANDUM OF POINTS AND AUTHORITIES

I.       INTRODUCTION

There is no dispute that, over the last 25 years, Plaintiffs have entered into no fewer

than thirty-five franchise agreements with New Horizons, and that each and every

one of those agreements contained a valid, enforceable arbitration agreement.

         Plaintiffs, however, press the remarkable view that the dispute over the

parties’ activities in connection with the New Horizons Virtual Delivery Program

(“VDP”) (a program that is entirely intertwined with the New Horizons franchising

system, exists only to serve its franchisees, can be used only by its franchisees, and

can only be staffed by its franchisees) somehow fails to relate in any way

whatsoever to those franchise agreements which Plaintiffs entered into in part in

exchange for the right to even be eligible to participate in such delivery programs.

         Plaintiffs agree that the law strongly favors enforcing arbitration agreements

unless there is clear evidence that the parties did not intend to arbitrate the sort of

dispute at issue, but argue that this Motion should be evaluated under a special

standard. Plaintiffs, however, have not analyzed the very cases they rely on for the

standard they advance. Doing so shows that even under that standard, Plaintiffs

should be ordered to arbitrate their claims.1


1
 Plaintiffs’ did not address, at all, the Circuit’s four-factor test—from Stout v. J.D.
Byrider, 228 F.3d 709, 714 (6th Cir. 2000)—for compelling arbitration, or New
Horizon’s analysis of the application of that test here. Rather, Plaintiffs focused


4836-8488-1088.7                            1
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.680 Filed 06/23/20 Page 3 of 9




II.      LEGAL STANDARD

As set forth at length in New Horizons’ opening brief, the standard for compelling

arbitration in accordance with the Federal Arbitration Act is very liberal and favors

compelling arbitration in nearly every circumstance where a valid arbitration

provision is found in a contract with the slightest connection to the dispute.

         “When faced with a broad arbitration clause, such as one covering any dispute

arising out of an agreement, a court should follow the presumption of arbitration and

resolve doubts in favor of arbitration.” Solvay Pharm, Inc v. Duramed Pharm, Inc,

442 F3d 471, 482 n.10 (6th Cir. 2006) “Indeed, in such a case, only an express

provision excluding a specific dispute, or the most forceful evidence of a purpose to

exclude the claim from arbitration, will remove the dispute from consideration by

the arbitrators.” Id. (internal quotation marks and citation omitted).

         Thus, presented with a valid arbitration agreement that even arguably covers

the dispute, the court must compel arbitration. There is no discretion in this regard.

Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003) (citing 9 U.S.C. § 2).

         The party opposing arbitration has the burden (equivalent to that at

summary judgment) to show that the motion should not be granted. Mounts v.

Midland Funding L.L.C., 257 F. Supp. 3d 930 (E.D. Tenn. 2017).

exclusively on the second factor of that test—the scope of the arbitration
agreement. Plaintiffs having thus conceded that New Horizons’ overall analysis
was correct, New Horizons will similarly focus this Reply exclusively on the scope
factor.


4836-8488-1088.7                           2
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.681 Filed 06/23/20 Page 4 of 9




III.     ARGUMENT

Plaintiffs concede that the arbitration clauses here require arbitration of disputes

“arising out of or relating to” the franchise agreements, and that, under the standard

above, the clauses would be entitled to very broad application. (Opposition at 3, 4-5.)

         Plaintiffs argue, however, that another standard applies, providing that, “if

an action can be maintained without reference to the contract or relationship at

issue, the action is likely outside the scope of the arbitration agreement … .” (Opp.

at 4, citing NCR Corp. v. Korala Assocs., Ltd., 512 F.3d 807, 814 (6th Cir. 2008);

Nestle Waters N. Am., Inc. v. Bollman, 505 F.3d 498, 505 (6th Cir. 2007).)

         As set forth below, Plaintiffs’ reliance on this standard is erroneous, because

it is not a new or different standard, but, rather, just another way of stating the

same thing. In fact, the very cases Plaintiffs rely upon for their argument support

compelling arbitration here (as they did in NCR and Nestle).

         A.        NCR Corp. v. Korala Assocs., Ltd.

In NCR, the case Plaintiffs cited most directly for this standard, plaintiff NCR

contracted defendant Korala to develop software modules related to the APTRA XFS

software system used in certain models of NCR’s bank ATMs. The contract for that

development included an arbitration clause encompassing “any controversy or claim

arising out of or relating to this contract”. NCR, 512 F.3d at 812-13. The lawsuit

concerned NCR’s claims that, in part during the period of that contract, Korala




4836-8488-1088.7                             3
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.682 Filed 06/23/20 Page 5 of 9




obtained both APTRA XFS-based ATMs and ATMs running a second system, S4i,

from NCR customers and illegally copied from them (as well as from an APTRA

AFS ATM NCR had loaned Korala) parts of both of those two operating systems.

         NCR sued for two counts of copyright infringement (one for each software

system), two counts of contributory infringement (for contributing to NCR’s

customers’ breach of their license agreements for the two systems), two similar

counts of tortious interference with contract, two counts of illegal importation, and

a count of unfair competition. Id. at 812.

         First, it should be noted that—even though none of the lawsuit’s claims

implicated breach of the development agreement—the court found that the

copyright-infringement and illegal-importation claims as to APTRA XFS—the

system that Korala had been hired to augment—were subject to the arbitration

clause because the court would likely have to examine the contract to determine

whether any relevant license rights had been granted to Korala. Id. at 814-15, 818.

         In contrast, because the S4i system was not mentioned in the contract and

was not part of the project Korala was contracted to undertake, the court

determined that the claims related to that system could be adjudicated without

reference to the contract and, therefore, were not subject to the arbitration clause.

         This is entirely unremarkable. These were pure torts that could as easily have

been committed by anyone without any special relationship to NCR. That they could




4836-8488-1088.7                             4
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.683 Filed 06/23/20 Page 6 of 9




be adjudicated without reference to the contract is just an indication that they did

not “arise from or relate to” the contract—the explicit scope of the arbitration clause.

         B.        Nestle Waters N. Am., Inc. v. Bollman

Unlike NCR, which looked at the application of an arbitration clause to tort claims,

the Nestle case, also cited by Plaintiffs, related to breach of contract claims, and, like

here, addressed the application of an arbitration clause in one contract to claims for

breach of another contract. The Sixth Circuit had already addressed circumstances

where the arbitration clause was present in a contract signed after the one whose

breach was at issue (and found that the later-signed arbitration clause did not

govern). See Nestle, 505 F.3d at 504. Nestle, however, was the first case in which

the Sixth Circuit was faced with the situation here: the question of whether an

arbitration clause would apply to a dispute over breach of a later-signed contract. Id.

Relying on the standard advocated by Plaintiffs, the Nestle court determined that the

earlier arbitration clause did govern the claim for breach of the later-signed contract.

New Horizons has not identified any case that found differently in that circumstance.

         In Nestle, the arbitration clause (which applied to “any controversy or claim

… arising out of this Agreement”) was contained in a Purchase and Sale

Agreement (“PSA”) for the sale of various water rights, while the suit was for

breach of a Deed, the form of which (along with several other documents) had

been attached to the PSA and only executed at some time after the PSA. Id. at 501.




4836-8488-1088.7                             5
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.684 Filed 06/23/20 Page 7 of 9




         Although the plaintiffs sued only on the Deed—which was structured as a

self-contained agreement and did not contain an arbitration agreement—the district

court ordered arbitration and the appeals court (in spite of the length of the

opinion) had little difficulty in affirming. As the appeals court stated:

         [W]e are convinced that the proper interpretation of the Deed could
         not be determined without reference to the PSA and the ongoing
         relationship between Nestle and the Bollmans. … In the course of
         interpreting the terms of the Deed, it is almost certain that reference
         will be made to the other documents, as well as the PSA, since it was
         the PSA that created the relationship between Nestle and the Bollmans
         in the first place.
         …

         While the sequence of contracts may not be dispositive, the fact that
         the arbitration clause is part of the umbrella agreement governing the
         parties' overall relationship is sufficient to distinguish our facts from
         those cases in which opportunistic parties sought to apply arbitration
         clauses from later agreements to conduct arising out of earlier
         agreements

Id. at 506.

         This is exactly the circumstances here: the Franchise Agreements are

umbrella agreements governing the entire relationship between the parties. The

VDPAs were executed later as part of, and only because of, the relationships

established by the Franchise Agreements. New Horizons has set forth at length the

numerous ways in which the VDPAs are intertwined with the Franchise

Agreements. (Opening Brief at 13-14.) Importantly, the VDPAs explicitly refer to

and incorporate definitions contained in the Franchise Agreements, and (as




4836-8488-1088.7                            6
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.685 Filed 06/23/20 Page 8 of 9




Plaintiffs acknowledge) explicitly incorporate and rely on the Integrated Learning

Agreements (“ILAs”) that are exhibits to the Franchise Agreements. (Opposition at

2, n. 1.) Contrary to Plaintiffs’ assertions, the ILAs are part of the Franchise

Agreements and directly reference and rely on their terms. The Franchise

Agreements are similarly explicitly tied to and explain the functioning of the ILAs.

As such, the ILAs stand in exactly the same relationship to the Franchise

Agreements as the Deed did to the PSA in Nestle. The ILAs are, thus,

unquestionably subject to the arbitration clauses, and, by their incorporation, the

VDPAs are too.

IV.      CONCLUSION

The standard argued-for by Plaintiffs does not change the outcome. For that

reason, and those set forth in the opening brief, the Court should order Plaintiffs to

submit their claims to binding arbitration in Orange County, California,


Dated: June 22, 2020                     /s/ Joshua S. Hodas
                                         Joshua S. Hodas, Ph.D.
                                         Admitted (Cal. Bar No. 250802)
                                         josh.hodas@lewisbrisbois.com
                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         633 W. 5th Street, Suite 4000
                                         Los Angeles, California 90071
                                         Tel: 213.250.1800
                                         Fax: 213.250.7900
                                         Attorneys for Defendant




4836-8488-1088.7                          7
Case 2:20-cv-10904-LVP-RSW ECF No. 13, PageID.686 Filed 06/23/20 Page 9 of 9




                        CERTIFICATE OF SERVICE

I hereby certify that I have this 22nd day of June 2020, served a true and correct
copy of the foregoing via ECF, upon all parties receiving this notice through the
ECF system.

                                        /s/ Joshua S. Hodas
                                        Joshua S. Hodas




4836-8488-1088.7                        8
